Criminal prosecution tried upon an indictment charging the defendant with wantonly, willfully and feloniously setting fire to and burning a certain barn, the property of one D. T. Huss, in violation of C. S., 4242.
From an adverse verdict, and judgment pronounced thereon, the defendant appeals, assigning errors.
The only material exceptions presented on the record are the ones directed to the refusal of the trial court to grant the defendant's motion for dismissal of the action or for judgment as of nonsuit, made under C. S., 4643, after the State had produced its evidence and rested its case, and again at the close of all the evidence. S. v. Killian, 173 N.C. 792.
Viewing the evidence in the light most favorable to the State, the accepted position on a motion of this kind, we think the trial court was justified in submitting the case to the jury, and that the verdict is supported by the evidence, though the testimony upon which the defendant was convicted may not be as convincing to us as it was to the jury. However, our inquiry is not directed to the weight of the evidence, but to its sufficiency to warrant a verdict. The jury alone may consider its credibility. S. v. Levy, 187 N.C. 581.
No benefit would be derived from detailing the testimony of the several witnesses, as the only question before us is whether it is sufficient to carry the case to the jury, and we think it is.
The evidence was conflicting; it was purely a question of fact; the jury has determined the matter against the defendant; we can find no error in the trial; the verdict and judgment will be upheld.
No error.